Title: From George Washington to Lieutenant Colonel Joseph Reed, 26 February–9 March 1776
From: Washington, George
To: Reed, Joseph



Dear Sir,
Cambridge 26th Feby[-9 March] 1776

A Line or two from you by Colo. Bull, which came to hand last Evening, is the only Letter I have receivd from you since the 21st of Jany—this added to my getting none from any other Corrispondant to the Southward, leads me to apprehend

some miscarriage. I am to observe thô that the Saturday’s Post is not yet arrived—by that I may, possibly, get Letters.
We have, under as many difficulties perhaps (on Acct of hard frozen ground) as ever working Parties Ingaged, compleated our Work on Litchmores point—we have got some heavy pieces of Ordnance placed there—two Platforms fixed for Mortars, and every thing, but the thing, ready for any offensive operation—Strong Guards are now Mounted there, and at Cobble Hill.
About ten days ago the severe freezing Weather formed some pretty strong Ice from Dorchester to Boston Neck, and from Roxbury to the Common—this I thought (knowing the Ice could not last) a favourable oppertunity to make an Assault upon the Troops in Town—I proposed it in Council; but behold! though we had been waiting all the year for this favourable Event, the enterprize was thought too dangerous! perhaps it was—perhaps the irksomeness of my Situation led me to undertake more than could be warranted by prudence—I did not think so, and am sure, yet, that the Enterprize, if it had been undertaken with resolution must have succeeded; without it, any would fail; but it is now at an end, and I am preparing to take Post on Dorchester to try if the Enemy will be so kind as to come out to us. Ten Regiments of Militia you must know had come in to strengthen my hands for Offensive Measures—but what I have hear said respective the determinations in Council & possessing of Dorchester Point is spoken under the rose.
March 3d 1776. The foregoing was intended for another Conveyance, but being hurried with some other matters, & not able to compleat it, it was delayed; since which your favours of the 28th Jany and first & 8th of Feby are come to hand. for the agreeable Accts containd in one of them, of your progress in the Manufacture of Powder, & prospect of getting Arms, I am obliged to you; as there is some consolation in knowing that these useful Articles will supply the Wants of some part of the Continental Troops, although I feel too sensibly, the Mortification of havg them with-held from me—Congress not even thinking it necessary to take the least notice of my application for these things.
I hope in a few Nights to be in readiness to take Post on Dorchester as we are using every means in our power to provide

materials for this purpose, the Ground being so hard froze yet, that we cannot Intrench, & therefore are obliged to depend entirely upon Chandaliers, Fascines, & screwd Hay for our Redoubts. It is expected that this Work will bring on an Action between the King’s Troops and ours.
General Lees expedition to New York was founded upon indubitable evidence of Genl Clintons being on the point of Sailing—no place so likely for his destination as New York, nor no place where a more Capitol blow could be given to the Interests of America than there; common prudence therefore dictated the necessity of preventing an Evil which might have prov’d irremediable had it happend; but I confess to you honestly, I had no Idea of running the Continent to the expence which was Incurr’d—or that such a body of Troops would go from Connecticut as did, or be rais’d upon the terms they were. You must know my good Sir, that a Captn Sears was here with some other Gentlemen of Connecticut when the Intelligence of Clinton’s Imbarkation (at least the Imbarkation of the Troops) came to hand—the situation of these Lines would not afford a detachment—New York could not be depended upon—and of the Troops in Jersey we had no certain Information either of their Numbers or destination; What then was to be done? Why, Sears and these other Gentlemen assured me that if the necessity of the case was signified by me & that General Lee should be sent One thousand Voluntiers (requiring no pay but) supplied with provisions only, would March immediately to New York & defend the place till Congress could determine what should be done, & that a Line from me to Govr Trumbull to obtain his Sanction would facilitate the measure—this I accordingly wrote in precise terms intending that these Volunteers, and such of the Jersey Regiments as could be speedily assembled, should be thrown into the City for its defence and for disarming the Tories upon Long Island who I understood had become extreamely insolent and daring, when behold! instead of Volunteers consisting of Gentlemen without pay, the Govr directed Men to be voluntarily enlisted for this Service upon Continental pay and allowance. this you will observe was contrary to my expectation and Plan—yet as I thought it a matter of the last Importance to secure the Com[municatio]n of the North River, I did not think it expedient to countermand the raising of the Con[tinenta]l

Regiments on Acct of the pay. if I have done wrong, those Members of Congress who think the matter ought to have been left to them must consider my proceedings as an error of judgment, and that a measure is not always to be judged of by the Even⟨t⟩—It is moreover worthy of consideration that in cases of extreme necessity (as the present) nothing but decission can Insure success and certain I am that Clinton had something more in view by peeping into New York than to gratifie his curiosity or make a friendly visit to his friend Mr Tryon—however, I am not fond of stretching my powers; and if the Congress will say thus far—& no farther you shall go, I will promise not to offend whilst I continue in their Service.
I observe what you say in respect to my Waggon &ca. I wanted nothing more than a light travelling Waggon (such as those of Jersey) with a secure cover, which might be under Lock and Key—the hinges being on one side the lock on the other—I have no copy of the Memorandum of the Articles I desired you to provide for me, but think 1½ dozn of Camp Stools—a folding Table, rather two—Plates & Dishes, were among them; what I meant therefore was, that the Bed of this Waggon shoud be constructed in such a manner as to stow these things to the best advantage—If you cannot get them with you I shall despair of providing them here as Workmen are scarce and most exorbitantly high in their charges. What I should aim at, is, when the Waggon & things are ready (which ought to be very soon, as I do not know how soon we may beat a March) to buy a pair of clever Horses, same colo⟨r,⟩ hire a careful driver and let the whole come of at once; and then they are read⟨y⟩ for immediate Service, I have no doubt but that the Treasury, by application to Mr Hancock, will direct payment thereof without any kind of difficulty as Congress must be sensible that I cannot take the field without Equipage & after I have once got into a Tent I shall not soon quit it.
March 7th. The Rumpus, which every body expected to see between the Ministerialists in Boston and our Troops has detain’d the bearer till this time. On Monday Night, I took possession of the Heights of Dorchester with two thousand Men under the Command of General Thomas—previous to this, and in order to divert the Enemy’s attention from the real object

& to harrass we began on Saturday Night a Canonade and Bombardment which with Intervals was continued through the Night. the same on Sunday—and on Monday a Continued Roar from Seven Oclock till day light was kept up between the Enemy and us. In this time we had an Officer and one private killed & 4 or 5 Wounded—and through the Ignorance I suppose of Our Artillery men burst 5 Mortars (two 13 Inch & 3 ten Inch) the Congress one of them. What damage the Enemy has sustained is not known as there has not been a creature out of Boston since. The Canonade &ca except in the destruction of the Mortars answerd our expectation fully; for though we had upwards of 300 teams in motion at the same Instant carrying on our Fascines & other Materials to the Neck & the Moon Shining in its full lustre we were not discoverd till day light on Tuesday Morning.
So soon as we were discoverd every thing seem’d to be preparing for an Attack, but the tide failing before they were ready about One thousand only were able to Imbark in Six transports in the Afternoon and these falling down towards the Castle were drove on Shore by a violent storm which arose in the Afternoon of that day & continued threw the Night. Since that they have been seen returning to Boston—and whether from an apprehension that our Works are now too formidable to make any Impression on, or from what other causes I know not, but their hostile appearances have subsided & they are removing their Ammuniti⟨on⟩ out of their Magazine whether with a view to move Bag & Baggage or not I cannot undertake to say—but if we had Powder (and our Mortars replaced, which I am about to do by new cast ones as soon as possible) I would, so soon as we were sufficiently strengthened on the Heights, to take possession of the point just opposite to Boston Neck give them a dose they would not well like.
We had prepared Boats, a Detachment of 4000 men &ca &ca for pushing in to the West part of Boston if they had made any formidable attack upon Dorchester. I will not lament or repine at any Act of Providence because I am in a great measure a convert to Mr Popes opinion that whatever is, is right, but I think every thing had the appearance of a successful Issue if we had come to an Ingagement on that day. It was the 5th of March

which I recalled to their remembrance as a day never to be forgotten—an Ingagement was fully expected—& I never saw spirits higher, or more ardour prevailing.
Your favour of the 18th Ulto came to my hands by Post, last Night, and gives me much pleasure, as I am led to hope I shall see you of my Family again. the terms upon which you come will be perfectly agreeable to me. and I should think you neither candid or friendly, if your communications on this subject had not been free, unreserved—and divested of that false kind of Modesty which too often prevent[s] the illucidation of points important to be known.
Mr Baylor seeming to have an Inclination to go into the Artillery & Colo. Knox desirous of it, I have appointed Mr Moylan and Mr Palfrey my Aid de Camps so that I shall, if you come, have a good many Writers about me. I think my Countrymen made a Capitol mistake when they took Henry out of the Senate to place him in the Field; and pity it is he does not see this, and remove every difficulty by a voluntary resignation. I am of opinion that Colo. Armstrong (if he retains his health—spirits—& vigour) wd be as fit a person as any they could send to Virginia, as he is Senior Officer to any now there, and I should think could give no offence; but to place Colo. Thompson there in the first Command, would throw every thing into the utmost confusion—for it was by mere chance he became a Colonel upon this Expedition, & by greater chance he became first Colo. in this Army; to take him then from another Colony, place him over the heads of several Gentlemen under, or with whom, he has served in a low, & subordinate Character, would never answer any other purpose but that of introducing endless confusion. Such a thing surely cannot be in contemplation—& knowing the Mischiefs it Would produce surely Colonel Thompson would have more Sense, and a greater regard for the cause he is engaged in, than to accept of it, unless some uncommon abilities or exertions had given him a superior claim. He must know, that nothing more than being a Captn of Horse in the year 1759 (I think it was) did very extraordinarily give him the Start he now has, when the Rank was settled here—at the same time he must know another fact, that several Officers now in the Virginia Service were much his superiors in point of Rank,

& will not I am sure serve under him. He stands first Colonel here and may, I presume, put in a very good, & proper claim to the first Brigade that falls vacant. but I hope more regard will be paid to the Service than to send him to Virginia—The bringing of Colo. Armstrong into this Army as Major General, however great his merit, would introduce much confusion—Thomas if no more would surely quit & I beleive him to be a good man. If Thomas supplies the place of Lee there will be a vacancy for either Armstrong or Thompson for I have heard of no other valiant Son of New England waiting promotion since the advancement of Fry who has not, and I doubt will not, do much Service to the cause—at present he keeps his Room, & talks learnedly of Emeticks Catharticks &ca. For my own part I see nothing but a declining life that matters him.
I am sorry to hear of your Ill fated Fleet. We had it, I suppose because we wished it, that Hopkins had taken Clinton & his Transports—How glorious would this have been! We have the Proverb of our side however—that a bad beginning will end Well. this applies to Land & Sea Service. The Acct given of the business of the Commissioners from England seems to be of a piece with Lord Norths Conciliatory Motion last year—built upon the same foundation, and if true, that they are to be divided among the Colonies to offer terms of Pardon, is as insulting as that motion; and only designed after stopping all Intercourse with us to set us to view in great Britain as a people that will not hearken to any propositions of Peace. was there ever any thing more absurd, than to repeal the very Acts that have Introduced all this confusion and bloodshed & at the sametime enact a Law to restrain all Intercourse with the Colonies for opposing them. The drift and design is obvious, but is it possible that any Sensible nation upon Earth can be Imposed upon by such a cob-web Scheme, or gauze covering? But enough, or else upon a subject so copious I should enter upon my fifth Sheet of Paper. I have, if length of Letter will do it, already made you ample amends for the Silence which my hurry in preparing for what I hoped would be a decissive stroke obliged me to keep. My best respects to Mrs Reed, in which Mrs Washington joins concludes me Dr Sir Yr Most Obedt and Affecte Servt

Go: Washington



March 9th. Colo. Bull still waiting to see a little further into the Event of things; gives me an oppertunity of adding, that from a Gentleman out of Boston, confirmd by a Paper from the Select Men there we have undoubted Information of Genl Howes preparing with ⟨g⟩reat precipitancy to Imbark his Troops—for what place we know not—Hallifax it is said. The Select men being under dreadful apprehensions for the Town applied to Genl Robinson, to apply to Genl Howe; who through Genl Robinson has inform’d them that it is not his Intentions to destroy the Town unless his Majesty’s Troops should be Molested during their Imbarkation or at their Departure. this Paper seems so much under Covert—unauthenticated—and address’d to [no] body—that I sent word to them (that is the Selectmen) that I could take [no] notice of it—but shall go on with my preparations as intended. The Gentlemen abovementioned out of Boston says they seem to be in gr⟨e⟩at consternation there. that one of our shot from Lambs Dam disabled Six men in their Beds, & that the Admiral upon discovering of our Works next Morning informd the Genl that unless we were dispossessed of them he could not keep the Kings ships in the Harbour; & that 3000 men, Commanded by Lord Percy were actually Imbarkd for that purpose—the Issue of it you have been informed of before. Yrs &ca


G. W——n
